EATON VANCE FLOATING-RATE ADVANTAGE FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND Supplement to Statement of Additional Information dated March 1, 2011 1. The following is added to "Portfolio Securities Transactions": Nonminee Name. Investments of Floating Rate Portfolio are held in the name "Grayson & Co." Grayson & Co., a Massachusetts general partnership, was formed by Floating Rate Portfolios custodian for the sole purpose of acting as nominee for the Portfolio. The only partners of Grayson & Co. are current employees of the custodian. June 29, 2011
